—Judgment, Supreme Court, New York County (Edward H. Lehner, J.), entered August 12, 1992, inter alia, awarding plaintiff damages of $147,000 as against defendant Edward F. Gormley, without interest, costs or disbursements, and dismissing the balance of plaintiff’s complaint, and order, same court and Justice, en*504tered October 7, 1992, denying plaintiffs motion for renewal, improperly deemed a motion for reargument, unanimously affirmed, with costs.
Any right plaintiff may have had to repudiate the settlement agreement because of failure to timely tender in full the initial $100,000 deposit or other breaches thereof was vitiated when plaintiff ratified the agreement by retaining the benefit of the $75,000 actually paid (see, Bank Leumi Trust Co. v D’Evori Intl., 163 AD2d 26). CPLR 3004 is inapplicable to claims of contractual right to repudiate, and plaintiffs unsupported claims for rescission and reformation were properly dismissed summarily.
We have considered plaintiffs remaining arguments and find them to be without merit. Concur—Sullivan, J. P., Carro, Wallach and Nardelli, JJ.